Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/186,992 filed on 02/26/2021. 
Claims 1 – 30 are pending and ready for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 22 – 23 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JIANG et al. (JIANG hereinafter referred to JIANG) (CN 114448586 A) (Eng. translation is attached).

Regarding claim 16, JIANG teaches a method (Title, Method, device and equipment for indicating working mode) for wireless communication at a base station in a wireless communications system (Pg.8: last para, a method for indicating a working mode, performed by a network side device. Here, network side device is a base station), comprising: 
determining information associated with one or more reconfigurable intelligent surfaces in the wireless communications system (Pg.9: 1st – 3rd para, first information is sent to the terminal, where the first information indicates Reconfigurable Intelligent Surface (RIS) working mode; the RIS working mode is associated with at least one of: (1) the beam pointing of the reflected signal or the refracted signal of the RIS; (2) the reflected signal of the RIS or the beamforming mode of the refracted signal; (3) the polarization mode of the RIS or refracted signal; and, (4) the OAM mode of the RIS or refracted signal. Here, the first information is an information associated with one or more reconfigurable intelligent surfaces and the base station sends the information to the terminal/ UE; therefore, it is understood that the base station determines information associated with one or more reconfigurable intelligent surfaces); 
transmitting, to a user equipment (UE), the information associated with the one or more reconfigurable intelligent surfaces (As mentioned above, the base station sends the information to the UE, regarding the one or more RISs); and 
communicating with the UE via the one or more reconfigurable intelligent surfaces based at least in part on the information associated with the one or more reconfigurable intelligent surfaces (Pg.9: para 10, the network side indicates the RIS working mode, so that the uplink transmission and downlink reception of the same terminal pass through the same RIS working mode. Here, communication with the UE is performed using the RIS).

Regarding claim 22, JIANG teaches all the features with respect to claim 16 as outlined above.
JIANG further teaches
wherein transmitting the information associated with the one or more reconfigurable intelligent surfaces further comprises: transmitting the information associated with the one or more reconfigurable intelligent surfaces via system information, a radio resource control signal (Pg.9: para 13, The RIS working mode is indicated by the base station SIB (cell specific) or RRC signaling (UE specific)), a media access control (MAC) control element, or a physical downlink control channel (Due to alternative language “or” in the claim, examiner addresses one limitation only).

Regarding claim 23, JIANG teaches all the features with respect to claim 16 as outlined above.
JIANG further teaches
wherein the information associated with the one or more reconfigurable intelligent surfaces comprises at least one of a number of the one or more reconfigurable intelligent surfaces, an operating frequency of a first reconfigurable intelligent surface of the one or more reconfigurable intelligent surfaces, a location of the first reconfigurable intelligent surface, a type of the first reconfigurable intelligent surface, a control protocol of the first reconfigurable intelligent surface, a pattern of state change of the first reconfigurable intelligent surface, and a current state of the first reconfigurable intelligent surface (Pg.6: para 7th – 11th, RIS working mode is associated
with at least one of the following: (1)The beam direction of the reflected signal or the refracted signal of the RIS; (2)The pattern of beamforming of the reflected or refracted signal of the RIS; (3)The polarization mode of the reflected signal or the refracted signal of the RIS; and (4)Orbital Angular Momentum (Orbital Angular Momentum, OAM) mode of RIS. Here, all these information is considered as a current state of the first reconfigurable intelligent surface; therefore, the information associated with the one or more RISs comprises a current state of the first RIS. Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).

Regarding claim 29, JIANG teaches an apparatus (Title, Method, device and equipment for indicating working mode) for wireless communication at a base station in a wireless communications system (Pg.8: last para, a method for indicating a working mode, performed by a network side device. Here, network side device is a base station. Fig.9 and Pg.16: last para, network-side device 900), comprising: 
a processor (Fig.9 and Pg.17: 1st para, processor 904); 
memory (Fig.8 and Pg.17: 1st para, memory 905) coupled with the processor; and 
instructions stored in the memory and executable by the processor (Pg.17: Para 4th, instructions or programs are stored in the memory 905 and run on the processor 904, and the processor 904 invokes the instructions or programs in the memory 905 to execute) to cause the apparatus to:
determine information associated with one or more reconfigurable intelligent surfaces in the wireless communications system (Pg.9: 1st – 3rd para, first information is sent to the terminal, where the first information indicates Reconfigurable Intelligent Surface (RIS) working mode; the RIS working mode is associated with at least one of: (1) the beam pointing of the reflected signal or the refracted signal of the RIS; (2) the reflected signal of the RIS or the beamforming mode of the refracted signal; (3) the polarization mode of the RIS or refracted signal; and, (4) the OAM mode of the RIS or refracted signal. Here, the first information is an information associated with one or more reconfigurable intelligent surfaces and the base station sends the information to the terminal/ UE; therefore, it is understood that the base station determines information associated with one or more reconfigurable intelligent surfaces); 
transmit, to a user equipment (UE), the information associated with the one or more reconfigurable intelligent surfaces (As mentioned above, the base station sends the information to the UE, regarding the one or more RISs); and 
communicate with the UE via the one or more reconfigurable intelligent surfaces based at least in part on the information associated with the one or more reconfigurable intelligent surfaces (Pg.9: para 10, the network side indicates the RIS working mode, so that the uplink transmission and downlink reception of the same terminal pass through the same RIS working mode. Here, communication with the UE is performed using the RIS).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9 – 10, 15, 19 – 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG in view of HAIJA et al. (HAIJA hereinafter referred to HAIJA) (US 2022/0014935 A1).

Regarding claim 1, JIANG teaches a method (Title, Method, device and equipment for indicating working mode) for wireless communication at a first user equipment (UE) in a wireless communications system (Pg.7: para 8, uplink and downlink symmetry of RIS working mode will affect downlink signal reception and uplink signal transmission of the same UE. Here, UE is a first user equipment), comprising: 
receiving, from a base station, information associated with one or more reconfigurable intelligent surfaces in the wireless communications system (Pg.8: last para, method for indicating a working mode performed by a network side device; Pg.9: 1st – 3rd para, first information is sent to the terminal, where the first information indicates Reconfigurable Intelligent Surface (RIS) working mode; the RIS working mode is associated with at least one of: (1) the beam pointing of the reflected signal or the refracted signal of the RIS; (2) the reflected signal of the RIS or the beamforming mode of the refracted signal; (3) the polarization mode of the RIS or refracted signal; and, (4) the OAM mode of the RIS or refracted signal. Here, network side device is a base station and the first information is an information associated with one or more reconfigurable intelligent surfaces); 
transmitting a signal (Pg.8:1st para, terminal sends message 1 (MSG1)) based at least in part on the information (Pg.7: last para – Pg.8: 1st line, performing a four-step random access process according to the RIS working mode indicated by the first information includes send MSG1. Here, MSG1 is considered as a signal based on the information of the RIS); and 
transmitting an uplink wireless communication to the base station or a second UE (Due to alternative language “or” in the claim, examiner addresses one limitation only) using the one or more reconfigurable intelligent surfaces (Pg.9: para 10, the network side indicates the RIS working mode, so that the uplink transmission and downlink reception of the same terminal pass through the same RIS working mode. Here, transmission of an uplink wireless communication to the base station is performed using the RIS).
JIANG does not specifically teach
transmitting a sensing signal to the one or more reconfigurable intelligent surfaces; and 
transmitting an uplink wireless communication based at least in part on the sensing.
However, HAIJA teaches a method (Title, SYSTEMS AND METHODS USING CONFIGURABLE SURFACES FOR WIRELESS COMMUNICATION), comprising:
receiving, from a base station, information associated with one or more reconfigurable intelligent surfaces in the wireless communications system (Fig.8 and [0177], The base station 802 sends 815, to the UE 806, configuration information regarding the reference signals; the configuration information also includes an identification that the RIS 804 is in the path of the communication channel. Here, the configuration information regarding the reference signals provides information associated with one or more reconfigurable intelligent surfaces); 
transmitting a sensing signal to the one or more reconfigurable intelligent surfaces based at least in part on the information (Fig.8 and [0178], The UE 806 sends 820 the reference signals, which are redirected to the base station 802 by the RIS 804. Here, the reference signal is considered as a sensing signal; therefore, the sensing signal is transmitted to the RIS based on the configuration information); and 
transmitting an uplink wireless communication to the base station or a second UE using the one or more reconfigurable intelligent surfaces based at least in part on the sensing (Fig.8 and [0183], The UE 806 and the base station 802 transmit and receive 845 data over the channel via the RIS 804. Therefore, an uplink wireless communication is transmitted to the base station using the RIS 804 based at least in part on the sensing signal 820).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified JIANG as mentioned above and further incorporate the teaching of HAIJA. The motivation for doing so would have been to provide systems and methods using configurable surfaces for wireless communication that provides solutions to compensate prism effect for wideband transmission, especially at high frequencies (HAIJA, Title and Abstract).

Regarding claim 7, combination of JIANG and HAIJA teaches all the features with respect to claim 1 as outlined above.
JIANG does not specifically teach
determining a property of the sensing signal based at least in part on the information associated with the one or more reconfigurable intelligent surfaces.
However, HAIJA teaches
determining a property of the sensing signal based at least in part on the information associated with the one or more reconfigurable intelligent surfaces ([0103], base station configures UE by providing the UE, with an identification of frequencies that will be transmitted by the base station and redirected by the RIS; UE, while beam sweeping, performs measurements of the signals at the identified frequencies; reference signal received power (RSRP), a reference signal strength indicator (RSSI), a reference signal received quality (RSRQ), or a signal-to-noise ratio (SNR). The UE then feeds back an identifier that corresponds to reference signal with a strongest measurement. Here, measurements of the reference signals are property of the sensing signal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of JIANG and HAIJA as mentioned in claim 1 and further incorporate the teaching of HAIJA. The motivation for doing so would have been to provide systems and methods using configurable surfaces for wireless communication that provides solutions to compensate prism effect for wideband transmission, especially at high frequencies (HAIJA, Title and Abstract).

Regarding claim 9, combination of JIANG and HAIJA teaches all the features with respect to claim 1 as outlined above.
JIANG does not specifically teach
receiving an indication of resources to use for the sensing signal.
However, HAIJA teaches
receiving an indication of resources to use for the sensing signal ([0103], base station configures UE via a radio resource control (RRC) configuration message, with an identification of frequencies that will be transmitted by the base station and redirected by the RIS; Fig.8 and [0178], The UE 806 sends 820 the reference signals, which are redirected to the base station 802 by the RIS 804. As mentioned above, transmission 820/ reference signal is the sensing signal; therefore, identification of frequencies is an indication of resources to use for the sensing signal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of JIANG and HAIJA as mentioned in claim 1 and further incorporate the teaching of HAIJA. The motivation for doing so would have been to provide systems and methods using configurable surfaces for wireless communication that provides solutions to compensate prism effect for wideband transmission, especially at high frequencies (HAIJA, Title and Abstract).

Regarding claim 10, combination of JIANG and HAIJA teaches all the features with respect to claim 9 as outlined above.
JIANG does not specifically teach
wherein the resources may include one or more of time or frequency resources, a sensing signal waveform, and peer-to-peer communication resources.
However, HAIJA teaches
wherein the resources may include one or more of time or frequency resources, a sensing signal waveform, and peer-to-peer communication resources (As mentioned above, identification of frequencies is an indication of resources to use for the sensing signal; therefore, the resources includes frequency resources. Due to alternative language “one or more” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of JIANG and HAIJA as mentioned in claim 9 and further incorporate the teaching of HAIJA. The motivation for doing so would have been to provide systems and methods using configurable surfaces for wireless communication that provides solutions to compensate prism effect for wideband transmission, especially at high frequencies (HAIJA, Title and Abstract).

Regarding claim 15, combination of JIANG and HAIJA teaches all the features with respect to claim 1 as outlined above.
JIANG further teaches
wherein the information associated with the one or more reconfigurable intelligent surfaces comprises at least one of a number of the one or more reconfigurable intelligent surfaces, an operating frequency of a first reconfigurable intelligent surface of the one or more reconfigurable intelligent surfaces, a location of the first reconfigurable intelligent surface, a type of the first reconfigurable intelligent surface, a control protocol of the first reconfigurable intelligent surface, a pattern of state change of the first reconfigurable intelligent surface, and a current state of the first reconfigurable intelligent surface (Pg.6: para 7th – 11th, RIS working mode is associated
with at least one of the following: (1)The beam direction of the reflected signal or the refracted signal of the RIS; (2)The pattern of beamforming of the reflected or refracted signal of the RIS; (3)The polarization mode of the reflected signal or the refracted signal of the RIS; and (4)Orbital Angular Momentum (Orbital Angular Momentum, OAM) mode of RIS. Here, all these information is considered as a current state of the first reconfigurable intelligent surface; therefore, the information associated with the one or more RISs comprises a current state of the first RIS. Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).

Regarding claim 19, JIANG teaches all the features with respect to claim 16 as outlined above.
JIANG does not specifically teach
transmitting an indication of resources to the UE for sensing the one or more reconfigurable intelligent surfaces.
However, HAIJA teaches (Title, SYSTEMS AND METHODS USING CONFIGURABLE SURFACES FOR WIRELESS COMMUNICATION)
transmitting an indication of resources to the UE for sensing the one or more reconfigurable intelligent surfaces ([0103], base station configures UE via a radio resource control (RRC) configuration message, with an identification of frequencies that will be transmitted by the base station and redirected by the RIS; Fig.8 and [0177], The base station 802 sends 815, to the UE 806, configuration information regarding the reference signals; the configuration information also includes an identification that the RIS 804 is in the path of the communication channel. Here, the configuration information regarding the reference signals provides information associated with one or more reconfigurable intelligent surfaces; therefore, identification of frequencies is an indication of resources to the UE for sensing the one or more reconfigurable intelligent surfaces).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified JIANG as mentioned in claim 16 and further incorporate the teaching of HAIJA. The motivation for doing so would have been to provide systems and methods using configurable surfaces for wireless communication that provides solutions to compensate prism effect for wideband transmission, especially at high frequencies (HAIJA, Title and Abstract).

Regarding claim 20, combination of JIANG and HAIJA teaches all the features with respect to claim 19 as outlined above.
JIANG does not specifically teach
wherein the resources may include one or more of time or frequency resources, a sensing signal waveform, and peer-to-peer communication resources.
However, HAIJA teaches
wherein the resources may include one or more of time or frequency resources, a sensing signal waveform, and peer-to-peer communication resources (As mentioned above, identification of frequencies is an indication of resources to use for the sensing signal; therefore, the resources includes frequency resources. Due to alternative language “one or more” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of JIANG and HAIJA as mentioned in claim 19 and further incorporate the teaching of HAIJA. The motivation for doing so would have been to provide systems and methods using configurable surfaces for wireless communication that provides solutions to compensate prism effect for wideband transmission, especially at high frequencies (HAIJA, Title and Abstract).

Regarding claim 24, JIANG teaches an apparatus (Title, Method, device and equipment for indicating working mode) for wireless communication at a first user equipment (UE) in a wireless communications system (Pg.7: para 8, uplink and downlink symmetry of RIS working mode will affect downlink signal reception and uplink signal transmission of the same UE. Here, UE is a first user equipment. Fig.8 and Pg.16: para 1st, a terminal), comprising: 
a processor (Fig.8 and Pg.16: para 2nd, processor 810); 
memory (Fig.8 and Pg.16: para 2nd, memory 809) coupled with the processor; and 
instructions stored in the memory (Pg.16: Para 6th, Memory 809 is used to store software programs or instructions) and executable by the processor (Pg.16: Para 7th, processor 810 integrates an application processor and a modem processor, wherein the application processor mainly processes the operating system, user interface, application programs or instructions) to cause the apparatus to:
receive, from a base station, information associated with one or more reconfigurable intelligent surfaces in the wireless communications system (Pg.8: last para, method for indicating a working mode performed by a network side device; Pg.9: 1st – 3rd para, first information is sent to the terminal, where the first information indicates Reconfigurable Intelligent Surface (RIS) working mode; the RIS working mode is associated with at least one of: (1) the beam pointing of the reflected signal or the refracted signal of the RIS; (2) the reflected signal of the RIS or the beamforming mode of the refracted signal; (3) the polarization mode of the RIS or refracted signal; and, (4) the OAM mode of the RIS or refracted signal. Here, network side device is a base station and the first information is an information associated with one or more reconfigurable intelligent surfaces); 
transmit a signal (Pg.8:1st para, terminal sends message 1 (MSG1)) based at least in part on the information (Pg.7: last para – Pg.8: 1st line, performing a four-step random access process according to the RIS working mode indicated by the first information includes send MSG1. Here, MSG1 is considered as a signal based on the information of the RIS); and 
transmit an uplink wireless communication to the base station or a second UE (Due to alternative language “or” in the claim, examiner addresses one limitation only) using the one or more reconfigurable intelligent surfaces (Pg.9: para 10, the network side indicates the RIS working mode, so that the uplink transmission and downlink reception of the same terminal pass through the same RIS working mode. Here, transmission of an uplink wireless communication to the base station is performed using the RIS).
JIANG does not specifically teach
transmit a sensing signal to the one or more reconfigurable intelligent surfaces; and 
transmit an uplink wireless communication based at least in part on the sensing.
However, HAIJA teaches (Title, SYSTEMS AND METHODS USING CONFIGURABLE SURFACES FOR WIRELESS COMMUNICATION):
receive, from a base station, information associated with one or more reconfigurable intelligent surfaces in the wireless communications system (Fig.8 and [0177], The base station 802 sends 815, to the UE 806, configuration information regarding the reference signals; the configuration information also includes an identification that the RIS 804 is in the path of the communication channel. Here, the configuration information regarding the reference signals provides information associated with one or more reconfigurable intelligent surfaces); 
transmit a sensing signal to the one or more reconfigurable intelligent surfaces based at least in part on the information (Fig.8 and [0178], The UE 806 sends 820 the reference signals, which are redirected to the base station 802 by the RIS 804. Here, the reference signal is considered as a sensing signal; therefore, the sensing signal is transmitted to the RIS based on the configuration information); and 
transmit an uplink wireless communication to the base station or a second UE using the one or more reconfigurable intelligent surfaces based at least in part on the sensing (Fig.8 and [0183], The UE 806 and the base station 802 transmit and receive 845 data over the channel via the RIS 804. Therefore, an uplink wireless communication is transmitted to the base station using the RIS 804 based at least in part on the sensing signal 820).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified JIANG as mentioned above and further incorporate the teaching of HAIJA. The motivation for doing so would have been to provide systems and methods using configurable surfaces for wireless communication that provides solutions to compensate prism effect for wideband transmission, especially at high frequencies (HAIJA, Title and Abstract).

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG in view of HAIJA and further in view of STAUFFER et al. (STAUFFER hereinafter referred to STAUFFER) (WO 2021/236510 A1) (relies on filing date of provisional application no. 63/026555 that properly supports all citation).

Regarding claims 2 and 25, combination of JIANG and HAIJA teaches all the features with respect to claims 1 and 24, respectively as outlined above.
JIANG does not specifically teach
requesting/ request, from the base station, the information associated with the one or more reconfigurable intelligent surfaces, wherein receiving the information is based at least in part on the requesting.
However, STAUFFER teaches (Title, POSITION CONTROL OF ADAPTIVE PHASE-CHANGING DEVICES)
requesting/ request, from the base station, the information associated with the one or more reconfigurable intelligent surfaces (Fig.7 and [0070], At 730, the UE 110 optionally requests to utilize an APD in the communication path with the base station or requests a surface reconfiguration of a current APD in the communication path. Here, request 730 from the UE is considered as a request for the information associated with the one or more RISs), wherein receiving the information is based at least in part on the requesting (Fig.7 and [0073], At 740, the base station 120 identifies a surface configuration; [0074], At 745, the base station 120 transmits an indication of the surface configuration; [0002], The base station identifies, using at least one link quality parameter receives from UE, a surface configuration for a reconfigurable intelligent surface (RIS) of an adaptive phase-changing device (APD) and transmits a first indication of the surface configuration).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of JIANG and HAIJA as mentioned in claims 1 and 24 and further incorporate the teaching of STAUFFER. The motivation for doing so would have been to provide a method performed by a base station to identify when to reconfigure RIS, determines a surface configuration based on current channel conditions (e.g., indicated by the link quality parameters), and reconfigures the RIS to mitigate channel impairments and improve data rates, data throughput, and reliability (STAUFFER, [0009]).

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG in view of STAUFFER.

Regarding claims 17 and 30, JIANG teaches all the features with respect to claims 16 and 29, respectively as outlined above.
JIANG does not specifically teach
receive/ receiving, from the UE, a request for the information associated with the one or more reconfigurable intelligent surfaces, wherein transmitting the information associated with the one or more reconfigurable intelligent surfaces is based at least in part on the request.
However, STAUFFER teaches (Title, POSITION CONTROL OF ADAPTIVE PHASE-CHANGING DEVICES)
receive/ receiving, from the UE, a request for the information associated with the one or more reconfigurable intelligent surfaces (Fig.7 and [0070], At 730, the UE 110 optionally requests to utilize an APD in the communication path with the base station or requests a surface reconfiguration of a current APD in the communication path. Here, request 730 from the UE is considered as a request for the information associated with the one or more RISs), wherein transmitting the information associated with the one or more reconfigurable intelligent surfaces is based at least in part on the request (Fig.7 and [0073], At 740, the base station 120 identifies a surface configuration; [0074], At 745, the base station 120 transmits an indication of the surface configuration; [0002], The base station identifies, using at least one link quality parameter receives from UE, a surface configuration for a reconfigurable intelligent surface (RIS) of an adaptive phase-changing device (APD) and transmits a first indication of the surface configuration).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified JIANG as mentioned in claims 16 and 29 and further incorporate the teaching of STAUFFER. The motivation for doing so would have been to provide a method performed by a base station to identify when to reconfigure RIS, determines a surface configuration based on current channel conditions (e.g., indicated by the link quality parameters), and reconfigures the RIS to mitigate channel impairments and improve data rates, data throughput, and reliability (STAUFFER, [0009]).


Allowable Subject Matter
Claims 3 – 6, 8, 11 – 14, 18, 21 and 26 – 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
MEDRA et al. (Pub. No. US 2022/0052764 A1) – “MEDIA-BASED RECONFIGURABLE INTELLIGENT SURFACE-ASSISTED MODULATION” discloses methods and devices that use the RIS phase shifting ability to provide many degrees of freedom to enable data to be overlaid on transmitted signals. The data overlay is done while the RIS is still beamforming the signal towards the receiver(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474